                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                                March 14, 2019
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  LAREDO DIVISION

JOSE ALVARADO ZAMARRIPA,                         §
                                                 §
           Plaintiff,                            §
VS.                                              §   CIVIL ACTION NO. 5:17-CV-00208
                                                 §
DOLORES VILLA, et al.,                           §
                                                 §
           Defendants.                           §

                                            ORDER

          Pending is the Magistrate Judge’s Report and Recommendation (Dkt. 33) recommending

that this case be dismissed for failure to prosecute. The parties have been duly noticed regarding

the filing of objections, and the applicable 14-day timeframe for the filing of objections has now

lapsed. Noting that no objections have been filed, and having now reviewed the matter as

provided by 28 U.S.C. § 636, the Court concludes that the Report and Recommendation should

be and is hereby ACCEPTED.

          Accordingly, this case is hereby DISMISSED WITHOUT PREJUDICE. The Clerk of

Court is DIRECTED to TERMINATE this case. The Clerk is further DIRECTED to mail

Plaintiff a copy of this Order by Federal Express at the address indicated in his most recent

filing.

          IT IS SO ORDERED.

          SIGNED this 13th day of March, 2019.



                                                 ___________________________________
                                                 Diana Saldaña
                                                 United States District Judge



1/1
